t c memo united_states tax_court aladar and ilona g stolmar deceased petitioners v commissioner of internal revenue respondent docket nos filed date aladar stolmar pro_se julia l wahl for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties on petitioners' federal_income_tax for the years and year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 a dollar_figure big_number we must decide whether the determinations in the notices of deficiency notices that have not been conceded by respondent should be sustained we hold that they should some of the facts have been stipulated and are so found petitioners aladar stolmar mr stolmar and ilona g stolmar now deceased resided in canonsburg pennsylvania at the time the petitions in these cases were filed respondent determined in the notices inter alia that all of the expenses which petitioners claimed in schedules c of the federal income return return that they filed for each of the years and have been disallowed due to your failure to all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to aladar stolmar and ilona g stolmar for each of the years and they both filed a petition with respect to each of those notices there-after ilona g stolmar died and the court granted respondent's motion to dismiss these cases for lack of prosecution as to ilona g stolmar deceased pursuant to this opinion and the court's order dated date decisions will be entered under rule as to each petitioner in the same amounts for and respondent objected to certain of the stipulations of fact on grounds of relevancy and petitioner aladar stolmar objected to certain other stipulations of fact on relevancy grounds we shall give the stipulations of fact whatever weight we deem ap-propriate in deciding these cases provide supporting information according to mr stolmar he was never contacted prior to the respective dates on which the notices were issued and therefore the statements in the notices about petitioners' failure to provide supporting information to respondent with respect to the expenses claimed in schedules c of the returns in question are false mr stolmar claims that consequently the notices are null and void we disagree regardless whether respondent requested sup- porting information with respect to the schedule c expenses at issue before the notices were issued a trial before this court is a proceeding de novo and our determination as to mr stolmar's tax_liability must be based on the merits of these cases and not on any record developed at the administrative level 62_tc_324 we conclude that the notices are valid and are not null and void see id mr stolmar has the burden to show that respondent's deter- minations in the notices are wrong rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and mr stolmar must meet the statutory requirements for the schedule c expense deductions claimed in the returns in question 503_us_79 mr stolmar has not provided this court with any evidence showing his entitlement to the schedule c expense deductions that remain at issue or proving that any of the other determinations in the notices that were not conceded by respondent are wrong accordingly we shall sustain all of the determinations in the notices except those conceded by respondent to reflect the foregoing and the concessions of respondent decisions will be entered under rule although the parties stipulated into the record a copy of mr stolmar's checkbook register for that document does not establish that any of the entries therein was for an expenditure that is deductible for federal_income_tax purposes
